DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 5, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over SGP22 (“RSP Technical Specification”, Version 2.2, GSM 

	Regarding claim 1, SGP22 teaches a wireless device (pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server); pg. 10, “A Mobile Network Operator or Mobile Virtual Network Operator; a company providing wireless cellular network services”) comprising: 
one or more antennas (pg. 19, sect. 2.1, Fig. 1, Device via its one or more antennas wirelessly communicates with SM-DP+ (~mobile network operator (MNO) network-based server)); and 
at least one  processor communicatively coupled to the one or more antennas and to a memory storing instructions that, when executed by the at least one processor (pg. 19, sect. 2.1, Fig. 1, Device comprises at least one processor communicatively coupled to the one or more antennas and to a memory storing instructions wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server)), 
cause the wireless device to perform a method that includes (Fig. 1, Device performs a method that includes): 
sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device (pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1, SM-XX address)”, wherein eUICC information contains UICC capabilities (see pg. 114, sect. 4.3); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”; pg. 56, sect. 3.1.2, “6. The LPAd SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
receiving, from the MNO network-based server, a profile selected from multiple profiles based on the one or more identifiers and/or capabilities of the wireless device (pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein the selection is based on the ICCID (~one or more identifiers) or the Profile Type), 
wherein the multiple profiles are generated by the MNO network-based server based on a profile identifier value (pg. 147, sect. 5.3.1, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~profile identifier value)”; pg. 31, sect. 2.5.3, “the Operator MAY request the SM-DP+ (~MNO network-based server) to create multiple Profiles in advance. In this case the SM-DP+ SHALL create the Profiles in bulk”; pg. 30, Fig. 4, describes profile generation process; pg. 30, sect. 2.5.2, Unprotected Profile Package (UPP) is generated by the SM-DP+ (~MNO network-based server), within the Profile Package generation function. The Profile Package Generation takes as input the profile specification established with the Operator and input data provided by the Operator”) and include a set of common profile configuration data (pg. 114, sect. 4.3, “eUICC information SHALL be generated by the eUICC … SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC”); and 
 	loading the profile into an embedded universal integrated circuit card (eUICC) of the wireless device (pg. 51, sect. 3.1.1.2, “1. … SM-DP+ is to be used for the Profile download, then the EID SHALL be present. One of the value ‘Profile Type’ or ‘ICCID’ SHALL be provided”; pg. 8, sect. 1.5, “Profile download which is set by an SM-DP+ on behalf of an Operator, to be processed by a specific eUICC”; pg. 30, Fig. 4, “LPA: Profile Package Delivery to eUICC”).  
	SGP22 does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 in order to efficiently reuse a number resource allocated and making 
  	The combination does not explicitly teach that the profile is an eSIM.
	However, Olaf teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.
	
 	Regarding claim 2, SGP22 in view of Yoon, and further in view of Olaf teaches the wireless device of claim 1, 
 	wherein: the authentication request includes a message to initiate mutual authentication between the wireless device and the MNO network-based server (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1 (~eUICC information), SM-XX address)”, wherein the ESXX.InitiateAuthentication is a request message to initiate mutual authentication between the wireless device (~LPAd+eUICC) and the MNO network-based server (~SM-XX); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC (~included in the wireless device) and the LPAd (~included in the wireless device), where the LPAd retrieves material from the eUICC to be provided to the SM-DP+ (~MNO network-based server)”; pg. 56, sect. 3.1.2, “6. The LPAd (~included in wireless device) SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
 	the message includes information obtained from the eUICC of the wireless device (SGP22 pg. 56, sect. 3.1.2., , “LPA MAY request eUICC Information euiccInfo1 from eUICC by calling the "ES10b.GetEUICCInfo" function. This is required if the LPAd hasn’t already retrieved this information. 1. (b) The eUICC returns the euiccInfo1 to the LPAd”; pg. 114, sect. 4.3, “LPA MAY request eUICC information either in preparation of the Profile download, or at any time in order to obtain the eUICC firmware versions, available non-volatile memory and eUICC capabilities for the Device. eUICC information SHALL be generated by the eUICC”; pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1 (~eUICC information obtained from eUICC of the wireless device), SM-XX address)”; pg. 165, sect. 5.6.1, “function requests (~via the [6] ESXX.InitiateAuthentication message) the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC (~included in the wireless device) and the LPAd (~included in the wireless device), where the LPAd (~included in the wireless device) retrieves material from the eUICC (~included in the wireless device) to be provided to the SM-DP+ (~MNO network-based server)”); and 
 	the information includes a specification version number (Svn) indicating supported capabilities of the eUICC and/or the wireless device (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1 (~eUICC information), SM-XX address)”, wherein the eUICC information contains a specification version number (Svn) indicating supported capabilities of the eUICC and/or the wireless device (see pg. 114, sect. 4.3 (“SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC”)); pg. 56, sect. 3.1.2, “6. The LPAd (~included in wireless device) SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn) (~information includes a specification version number (Svn) indicating supported capabilities of the eUICC), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”).  
	
Regarding claim 5, SGP22 in view of Yoon, and further in view of Olaf teaches the wireless device of claim 1, 
wherein the profile identifier value comprises an integrated circuit card identifier (ICCID) value (SGP22 pg. 147, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~profile identifier value)”).  
	The combination of SGP22 and Olaf does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon further teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 as modified by Yoon and Olaf in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).
 	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Regarding claim 7, SGP22 in view of Yoon, and further in view of Olaf teaches the wireless device of claim 1, 
wherein the MNO network-based server comprises a subscription manager data preparation (SM-DP+) server (SGP22 pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~MNO network-based server); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~MNO network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”).  

Regarding claim 8, SGP22 in view of Yoon, and further in view of Olaf teaches the wireless device of claim 1, 
wherein the set of common eSIM configuration data includes one or more of: ciphering keys, integrity keys, applets, elementary files, and/or dedicated files (SGP22 pg. 114, sect. 4.3, “eUICC information SHALL be generated by the eUICC … [Symbol font/0xB7] Profile Package Version: Indicates the highest version number of the SIMalliance eUICC Profile Package: Interoperable Format Technical Specification [5] supported by the eUICC. [Symbol font/0xB7] SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC. The SVN SHALL have the same three digit number as the highest supported specification version. Example of value: '2.0.0'. [Symbol font/0xB7] Firmware version: indicates the version information of the eUICC’s platform and the OS, defined as for the EID in SGP.02 [2]. This value is issuer specific. [Symbol font/0xB7] Available amount of non-volatile memory: Indicates the current total available memory for Profile download and installation. The value is expressed in bytes. [Symbol font/0xB7] UICC capabilities: Contains the UICC capabilities supported by the eUICC. [Symbol font/0xB7] Java card version: optional, indicates the latest version of ETSI TS 102 241 [53], if supported by the eUICC. [Symbol font/0xB7] GlobalPlatform version: optional, indicates the latest version of GlobalPlatform Card Specification [8] supported by the eUICC, if different from the one referenced in this specification. [Symbol font/0xB7] RSP capabilities: Contains the optional RSP capabilities supported by the eUICC. [Symbol font/0xB7] List of supported GSMA CI Key Identifiers (~cipher key) for RSP Server signature verification. [Symbol font/0xB7] List of GSMA CI Key Identifiers for which eUICC has a signed certificate that can be used for signature verification by the RSP Server. GSM Association Non-confidential Official Document SGP.22 - RSP Technical Specification V2.2 Page 115 of 264 [Symbol font/0xB7] Category: optional, indicates the eUICC category as described below”).  

Regarding claim 9, SGP22 teaches a mobile network operator (MNO) network-based server configured for flexible deployment of profiles to a wireless device, the MNO network-based server (pg. 147, sect. 5.3.1, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~profile identifier value)”; pg. 31, sect. 2.5.3, “the Operator MAY request the SM-DP+ (~MNO network-based server) to create multiple Profiles in advance. In this case the SM-DP+ SHALL create the Profiles in bulk”; pg. 30, Fig. 4, describes profile generation process; pg. 30, sect. 2.5.2, Unprotected Profile Package (UPP) is generated by the SM-DP+ (~MNO network-based server), within the Profile Package generation function. The Profile Package Generation takes as input the profile specification established with the Operator and input data provided by the Operator”) comprising: 
at least one communication interface for communicating with the wireless device (pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server via at least one communication interface); pg. 10, “A Mobile Network Operator or Mobile Virtual Network Operator; a company providing wireless cellular network services”); and 
at least one processor communicatively coupled to a memory storing instructions that (pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server comprising at least one processor communicatively coupled to a memory storing instructions); pg. 10, “A Mobile Network Operator or Mobile Virtual Network Operator; a company providing wireless cellular network services”), 
when executed by the at least one processor, cause the MNO network-based server to perform a method that includes (pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server) comprising at least one processor for executing instructions for a method; pg. 10, “A Mobile Network Operator or Mobile Virtual Network Operator; a company providing wireless cellular network services”): 
(pg. 49, sect. 3.1.1, Fig. 9, “(1) ES2+.DownloadOrder([EID], ProfileType or ICCID)”, wherein (1) ES2+.DownloadOrder([EID], ProfileType or ICCID) message is received from Operator (~backend server)); 
generating, for the wireless device, multiple profiles based on a profile identifier value (pg. 147, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~profile identifier value)”; pg. 31, sect. 2.5.3, “the Operator MAY request the SM-DP+ (~MNO network-based server) to create multiple Profiles in advance. In this case the SM-DP+ SHALL create the Profiles in bulk”; pg. 30, Fig. 4, describes profile generation process; pg. 30, sect. 2.5.2, Unprotected Profile Package (UPP) is generated by the SM-DP+ (~MNO network-based server), within the Profile Package generation function. The Profile Package Generation takes as input the profile specification established with the Operator and input data provided by the Operator”), 
wherein the multiple profiles each include a set of common profile configuration data (Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1, SM-XX address)”, wherein eUICC information contains UICC capabilities (see pg. 114, sect. 4.3); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”; pg. 56, sect. 3.1.2, “LPAd SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
receiving, from the wireless device, an authentication request including one or more identifiers and/or capabilities of the wireless device (Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1, SM-XX address)”, wherein eUICC information contains UICC capabilities (see pg. 114, sect. 4.3); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”; pg. 56, sect. 3.1.2, “LPAd SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
sending, to the wireless device, a profile selected from the multiple profiles based on the one or more identifiers and/or capabilities of the wireless device (pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein the selection is based on the ICCID (~one or more identifiers) or the Profile Type); and 
discarding remaining non-selected profiles of multiple profiles generated for the wireless device (pg. 88, sect. 3.2.3, “0. The End User is presented with a user interface that displays the list of installed Profiles within the eUICC, with their current states (Enabled (~selected) or Disabled (~not selected)), as described in "List Profiles" procedure (section 3.2.4Error! Reference source not found.) The End User selects the Profile to be deleted and acknowledges the consequences. The deletion of a Provisioning Profile can be initiated by the LPAd itself without any End User interaction. The LPA MAY check the Profile Policy Rules of the Profile and give appropriate warnings to the End User (e.g. that due to Profile Policy Rules the Profile cannot be deleted)”, wherein the disabled profiles can be deleted).  
	SGP22 does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).

	However, Olaf teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Regarding claim 10, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 9, 
wherein the message includes one or more of: a unique hardware identifier value for the wireless device, a unique profile identifier value, or a profile type indication (SGP22 pg. 49, sect. 3.1.1, Fig. 9, “(1) ES2+.DownloadOrder([EID], ProfileType or ICCID) (~the message)” includes a unique hardware identifier value for the wireless device (~EID)).  
	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).


Regarding claim 11, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 10, 
wherein the unique hardware identifier value comprises an embedded Universal Integrated Circuit Card (eUICC) identifier (EID) value of the wireless device (SGP22 pg. 49, sect. 3.1.1, Fig. 9, “(1) ES2+.DownloadOrder([EID], ProfileType or ICCID) (~the message)” includes a hardware identifier value comprising an embedded Universal Integrated Circuit Card (eUICC) identifier (EID) (~EID)).  

Regarding claim 12, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 10, 
wherein the unique profile identifier value comprises an integrated circuit card identifier (ICCID) value (SGP22 pg. 49, sect. 3.1.1, Fig. 9, “(1) ES2+.DownloadOrder([EID], ProfileType or ICCID) (~the message)” includes a unique eSIM identifier value comprising an integrated circuit card identifier (ICCID) value (~ICCID)).  
	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
(pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Regarding claim 14, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 10, 
wherein the profile type indication includes a value that indicates the multiple profiles for the wireless device should be generated (SGP22 reserving profiles is based on received ProfileType (~profile type indication) indicating multiple ProfileTypes to be reserved (see pg. 49, Fig. 9, sect. 3.1.1,  pg. 31, sect. 2.5.3, and pg. 147, sect. 5.3.1); pg. 49, Fig. 9, sect. 3.1.1, reserving (multiple) ICCIDs corresponding to (multiple) profiles); pg. 31, sect. 2.5.3, “the Operator MAY request the SM-DP+ (~MNO network-based server) to create multiple Profiles in advance. In this case the SM-DP+ SHALL create the Profiles in bulk”; pg. 147, sect. 5.3.1, “If the ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory. Optionally, if not already done, the SM-DP+ performs the ‘Profile generation (~eSIM generation)’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID”).  
	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Regarding claim 15, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 9, 
wherein the profile identifier value comprises an integrated circuit card identifier (ICCID) value included in the message received from the backend server (SGP22 pg. 49, sect. 3.1.1, Fig. 9, “(1) ES2+.DownloadOrder([EID], ProfileType or ICCID)”, wherein (1) ES2+.DownloadOrder([EID], ProfileType or ICCID) message is received from Operator (~backend server)).  
	The combination of SGP22 and Olaf does not explicitly teach that the profile identifier value is an identical profile identifier value.
([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 as modified by Yoon and Olaf in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).
 	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Regarding claim 16, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 9, 
(SGP22 pg. 147, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation (~eSIM generation)’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~eSIM identifier value)”.  
	The combination of SGP22 and Olaf does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon further teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 as modified by Yoon and Olaf in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).
 	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
.

5.	Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SGPP2 in view of Yoon, further in view of Olaf, and further in view of Gao (US 2019/0373448 A1).

 	Regarding claim 3, SGP22 in view of Yoon, and further in view of Olaf teaches the wireless device of claim 1, wherein: 
 	the authentication request includes a second message to authenticate the wireless device and/or the eUICC with the MNO network-based server (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein the ESXX.AuthentiateClient message is sent by LPAd (~included in the wireless device) to SM-XX (~MNO network-based server)); and 
 	another message includes eUICC and/or wireless device capabilities information that specifies one or more wireless communication protocols and/or protocol types supported by the eUICC and/or wireless device (SGP22 pg. 112, sect. 4.2, “During the Profile download and installation procedure, any Device Information provided by the LPA to the eUICC SHALL be signed by the eUICC, and then provided by the eUICC to the SM-DP+ for the purpose of Device eligibility check. The SM-DP+/Operator is free to use or ignore this information at their discretion. Device Information includes: [Symbol font/0xB7] Device type allocation code: TAC [Symbol font/0xB7] Device capabilities: The Device SHALL set all the capabilities it supports [Symbol font/0xB7] Radio access technologies, including release. [Symbol font/0xB7] Contactless: the SWP and HCI interfaces as well as the associated APIs [Symbol font/0xB7] Optional RSP functions supported: [Symbol font/0xB7] Update CRL on the eUICC [Symbol font/0xB7] IMEI (optional) … DeviceInfo ::= SEQUENCE { tac Octet4, deviceCapabilities DeviceCapabilities, imei Octet8 OPTIONAL } DeviceCapabilities ::= SEQUENCE { -- Highest fully supported release for each definition -- The device SHALL set all the capabilities it supports gsmSupportedRelease VersionType OPTIONAL, utranSupportedRelease VersionType OPTIONAL, cdma2000onexSupportedRelease VersionType OPTIONAL, cdma2000hrpdSupportedRelease VersionType OPTIONAL, cdma2000ehrpdSupportedRelease VersionType OPTIONAL, eutranSupportedRelease VersionType OPTIONAL, contactlessSupportedRelease VersionType OPTIONAL, rspCrlSupportedVersion VersionType OPTIONAL }”).  
	The combination does not explicitly teach that the other message is the second message.
	However, Gao teaches combining device information (~of the message) with an eUICC info message (~of the second message), wherein a message carrying the eUICC info will also carry the device information ([0221], “LPA combines the obtained eUICC2 information (eUICC2 info), the EID2, and optional device information (device info), generates a terminal information response message, and sends the terminal information response message to the MNO APP”; [0115], “device information may include device type allocation code (Device type allocation code), device capabilities (The Device SHALL set all the capabilities it supports), radio access technologies including release (Radio access technologies, including release), contactless communication capabilities (Contactless), an optional RSP feature, an international mobile equipment identity (IMEI), and the like”). 
Note: SGP22 states in pg. 58, sect. 3.1.2, “13. The EUICC SHALL: Generate the euiccSigned1 data structure containing the TransactionID, serverChallenge, eUICCInfo2 and ctxParams1”. SGP22 states in pg. 55, sect. 3.1.2, Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein ESXX.AuthenticateClient contains euiccSigned1 which contains eUICCInfo2 which is combined with the device information and thus the ESXX.AuthenticateClient contains the device information including wireless device capabilities information that specifies wireless communication protocols.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao with the teaching of SGP22 as modified by Yoon and Olaf in order to more accurately and effectively authenticate the device based on the device information.


wherein: the authentication request includes a message to initiate mutual authentication between the wireless device and the MNO network-based server (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1 (~eUICC information), SM-XX address)”, wherein the ESXX.InitiateAuthentication is a request message to initiate mutual authentication between the wireless device (~LPAd+eUICC) and the MNO network-based server (~SM-XX); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC (~included in the wireless device) and the LPAd (~included in the wireless device), where the LPAd retrieves material from the eUICC to be provided to the SM-DP+ (~MNO network-based server)”; pg. 56, sect. 3.1.2, “6. The LPAd (~included in wireless device) SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
the message includes a specification version number (Svn) indicating supported capabilities of an embedded universal integrated circuit card (eUICC) of the wireless device and/or supported capabilities of the wireless device (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1 (~eUICC information), SM-XX address)”, wherein the eUICC information contains a specification version number (Svn) indicating supported capabilities of the eUICC and/or the wireless device (see pg. 114, sect. 4.3 (“SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC”)); pg. 56, sect. 3.1.2, “6. The LPAd (~included in wireless device) SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn) (~information includes a specification version number (Svn) indicating supported capabilities of the eUICC), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
the authentication request includes a second message to authenticate the wireless device and/or the eUICC with the MNO network-based server (SGP22 pg. 55, sect. 3.1.2., Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein the ESXX.AuthentiateClient message is sent by LPAd (~included in the wireless device) to SM-XX (~MNO network-based server)); and 
another message includes eUICC and/or wireless device capability information that specifies one or more wireless communication protocols and/or protocol types supported by the eUICC and/or wireless device (SGP22 pg. 112, sect. 4.2, “During the Profile download and installation procedure, any Device Information provided by the LPA to the eUICC SHALL be signed by the eUICC, and then provided by the eUICC to the SM-DP+ for the purpose of Device eligibility check. The SM-DP+/Operator is free to use or ignore this information at their discretion. Device Information includes: [Symbol font/0xB7] Device type allocation code: TAC [Symbol font/0xB7] Device capabilities: The Device SHALL set all the capabilities it supports [Symbol font/0xB7] Radio access technologies, including release. [Symbol font/0xB7] Contactless: the SWP and HCI interfaces as well as the associated APIs [Symbol font/0xB7] Optional RSP functions supported: [Symbol font/0xB7] Update CRL on the eUICC [Symbol font/0xB7] IMEI (optional) … DeviceInfo ::= SEQUENCE { tac Octet4, deviceCapabilities DeviceCapabilities, imei Octet8 OPTIONAL } DeviceCapabilities ::= SEQUENCE { -- Highest fully supported release for each definition -- The device SHALL set all the capabilities it supports gsmSupportedRelease VersionType OPTIONAL, utranSupportedRelease VersionType OPTIONAL, cdma2000onexSupportedRelease VersionType OPTIONAL, cdma2000hrpdSupportedRelease VersionType OPTIONAL, cdma2000ehrpdSupportedRelease VersionType OPTIONAL, eutranSupportedRelease VersionType OPTIONAL, contactlessSupportedRelease VersionType OPTIONAL, rspCrlSupportedVersion VersionType OPTIONAL }”).  
	The combination does not explicitly teach that the other message is the second message.
	However, Gao teaches combining device information (~of the message) with an eUICC info message (~of the second message), wherein a message carrying the eUICC info will also carry the device information ([0221], “LPA combines the obtained eUICC2 information (eUICC2 info), the EID2, and optional device information (device info), generates a terminal information response message, and sends the terminal information response message to the MNO APP”; [0115], “device information may include device type allocation code (Device type allocation code), device capabilities (The Device SHALL set all the capabilities it supports), radio access technologies including release (Radio access technologies, including release), contactless communication capabilities (Contactless), an optional RSP feature, an international mobile equipment identity (IMEI), and the like”). 
Note: SGP22 states in pg. 58, sect. 3.1.2, “13. The EUICC SHALL: Generate the euiccSigned1 data structure containing the TransactionID, serverChallenge, eUICCInfo2 and ctxParams1”. SGP22 states in pg. 55, sect. 3.1.2, Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein ESXX.AuthenticateClient contains euiccSigned1 which contains eUICCInfo2 which is combined with the device information and thus the ESXX.AuthenticateClient contains the device information including wireless device capabilities information that specifies wireless communication protocols.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao with the teaching of SGP22 as modified by Yoon and Olaf in order to more accurately and effectively authenticate the device based on the device information.

6.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SGPP2 in view of Yoon, further in view of Olaf, further in view of Gao, and further in view of Namiranian (US 2020/0008049 A1).


 wherein: 
 information to indicate whether the wireless device and/or the eUICC support a wireless communication protocol (SGP22 pg. 112, sect. 4.2, “During the Profile download and installation procedure, any Device Information provided by the LPA to the eUICC SHALL be signed by the eUICC, and then provided by the eUICC to the SM-DP+ for the purpose of Device eligibility check. The SM-DP+/Operator is free to use or ignore this information at their discretion. Device Information includes: [Symbol font/0xB7] Device type allocation code: TAC [Symbol font/0xB7] Device capabilities: The Device SHALL set all the capabilities it supports [Symbol font/0xB7] Radio access technologies, including release. [Symbol font/0xB7] Contactless: the SWP and HCI interfaces as well as the associated APIs [Symbol font/0xB7] Optional RSP functions supported: [Symbol font/0xB7] Update CRL on the eUICC [Symbol font/0xB7] IMEI (optional) … DeviceInfo ::= SEQUENCE { tac Octet4, deviceCapabilities DeviceCapabilities, imei Octet8 OPTIONAL } DeviceCapabilities ::= SEQUENCE { -- Highest fully supported release for each definition -- The device SHALL set all the capabilities it supports gsmSupportedRelease VersionType OPTIONAL, utranSupportedRelease VersionType OPTIONAL, cdma2000onexSupportedRelease VersionType OPTIONAL, cdma2000hrpdSupportedRelease VersionType OPTIONAL, cdma2000ehrpdSupportedRelease VersionType OPTIONAL, eutranSupportedRelease VersionType OPTIONAL, contactlessSupportedRelease VersionType OPTIONAL, rspCrlSupportedVersion VersionType OPTIONAL }”).

selection of the eSIM is based at least in part on whether the wireless device and/or the eUICC support the wireless communication protocol.  
 However, Olaf further teaches that selection of an eSIM is based at least in part on whether a wireless device and/or an eUICC support a wireless communication protocol (pg. 3, par. 1, “select a communication profile based on the electronic identification and the device information”; pg. 4, par. 6, “device information comprises … an indication of supported radio access technologies, in particular GSM, UMTS, WiFi, or LTE“selected communication profile can be an eSIM profile”; pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to enable selection of an eSIM that are usable by a device based on the device’s support information of wireless communication protocols.
The combination does not explicitly teach that the information is included in the authentication request.
However, Gao teaches combining device information (~information) with an eUICC info message, wherein a message (~of the authentication request) carrying the eUICC info will also carry the device information (~information) ([0221], “LPA combines the obtained eUICC2 information (eUICC2 info), the EID2, and optional device information (device info), generates a terminal information response message, and sends the terminal information response message to the MNO APP”; [0115], “device information may include device type allocation code (Device type allocation code), device capabilities (The Device SHALL set all the capabilities it supports), radio access technologies including release (Radio access technologies, including release), contactless communication capabilities (Contactless), an optional RSP feature, an international mobile equipment identity (IMEI), and the like”).
Note: SGP22 states in pg. 58, sect. 3.1.2, “13. The EUICC SHALL: Generate the euiccSigned1 data structure containing the TransactionID, serverChallenge, eUICCInfo2 and ctxParams1”. SGP22 states in pg. 55, sect. 3.1.2, Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein ESXX.AuthenticateClient contains euiccSigned1 which contains eUICCInfo2 which is combined with the device information and thus the ESXX.AuthenticateClient contains the device information including wireless device capabilities information that specifies wireless communication protocols.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao with the teaching of SGP22 as modified by Yoon and Olaf in order to more accurately and effectively authenticate the device based on the device information.
The combination does not explicitly teach that the wireless device and/or the eUICC support of a wireless communication protocol is the wireless device and/or the eUICC support of a fifth generation (5G).
([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon, Olaf, and Gao in order to provide a system that is effective, efficient, easily manageable, easily integrable, and has consistent connectivity.
 	
Regarding claim 19, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 9, 
wherein: 
information to indicate whether the wireless device and/or the eUICC support a wireless communication protocol (SGP22 pg. 112, sect. 4.2, “During the Profile download and installation procedure, any Device Information provided by the LPA to the eUICC SHALL be signed by the eUICC, and then provided by the eUICC to the SM-DP+ for the purpose of Device eligibility check. The SM-DP+/Operator is free to use or ignore this information at their discretion. Device Information includes: [Symbol font/0xB7] Device type allocation code: TAC [Symbol font/0xB7] Device capabilities: The Device SHALL set all the capabilities it supports [Symbol font/0xB7] Radio access technologies, including release. [Symbol font/0xB7] Contactless: the SWP and HCI interfaces as well as the associated APIs [Symbol font/0xB7] Optional RSP functions supported: [Symbol font/0xB7] Update CRL on the eUICC [Symbol font/0xB7] IMEI (optional) … DeviceInfo ::= SEQUENCE { tac Octet4, deviceCapabilities DeviceCapabilities, imei Octet8 OPTIONAL } DeviceCapabilities ::= SEQUENCE { -- Highest fully supported release for each definition -- The device SHALL set all the capabilities it supports gsmSupportedRelease VersionType OPTIONAL, utranSupportedRelease VersionType OPTIONAL, cdma2000onexSupportedRelease VersionType OPTIONAL, cdma2000hrpdSupportedRelease VersionType OPTIONAL, cdma2000ehrpdSupportedRelease VersionType OPTIONAL, eutranSupportedRelease VersionType OPTIONAL, contactlessSupportedRelease VersionType OPTIONAL, rspCrlSupportedVersion VersionType OPTIONAL }”).
The combination of SGP22 and Yoon does not explicitly teach that 
selection of the eSIM is based at least in part on whether the wireless device and/or the eUICC support the wireless communication protocol.  
 However, Olaf further teaches that selection of an eSIM is based at least in part on whether a wireless device and/or an eUICC support a wireless communication protocol (pg. 3, par. 1, “select a communication profile based on the electronic identification and the device information”; pg. 4, par. 6, “device information comprises … an indication of supported radio access technologies, in particular GSM, UMTS, WiFi, or LTE“selected communication profile can be an eSIM profile”; pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to enable selection of an 
The combination does not explicitly teach that the information is included in the authentication request.
However, Gao teaches combining device information (~information) with an eUICC info message, wherein a message (~of the authentication request) carrying the eUICC info will also carry the device information (~information) ([0221], “LPA combines the obtained eUICC2 information (eUICC2 info), the EID2, and optional device information (device info), generates a terminal information response message, and sends the terminal information response message to the MNO APP”; [0115], “device information may include device type allocation code (Device type allocation code), device capabilities (The Device SHALL set all the capabilities it supports), radio access technologies including release (Radio access technologies, including release), contactless communication capabilities (Contactless), an optional RSP feature, an international mobile equipment identity (IMEI), and the like”).
Note: SGP22 states in pg. 58, sect. 3.1.2, “13. The EUICC SHALL: Generate the euiccSigned1 data structure containing the TransactionID, serverChallenge, eUICCInfo2 and ctxParams1”. SGP22 states in pg. 55, sect. 3.1.2, Fig. 10, “[15] ESXX.AuthenticateClient (euiccSigned1, euiccSignature1, CERT.EUICC.ECDSA, CERT.EUM.ECDSA”, wherein ESXX.AuthenticateClient contains euiccSigned1 which contains eUICCInfo2 which is combined with the device information and thus the ESXX.AuthenticateClient contains the device information including wireless device capabilities information that specifies wireless communication protocols.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gao with the teaching of SGP22 as modified by Yoon and Olaf in order to more accurately and effectively authenticate the device based on the device information.
The combination does not explicitly teach that the wireless device and/or the eUICC support of a wireless communication protocol is the wireless device and/or the eUICC support of a fifth generation (5G).
However, Namiranian teaches a wireless device and/or an eUICC support of a fifth generation (5G) ([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon, Olaf, and Gao in order to provide a system that is effective, efficient, easily manageable, easily integrable, and has consistent connectivity.

7.	Claims 6, 13, 17, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over SGP22 in view of Yoon, further in view of Olaf, and further in view of Namiranian.



wherein the multiple profiles comprise a first profile and a second profile that do not support 5G wireless communication protocols (SGP22 pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein all profiles including the second profile do not support 5G).  
The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.
	The combination does not explicitly teach that the first eSIM supports a 5G wireless communication protocol.
	However, Namiranian teaches an eSIM supporting a 5G wireless communication protocol ([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).


Regarding claim 13, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 10, 
wherein: the profile type indication includes a value that indicates whether the wireless device supports a particular wireless communication protocol (SGP22 pg. 242, Annex F, “Prior to any Profile download, the Operator or the SM-DP+ verifies if the selected Profile Type (~eSIM type indication) is compatible with the targeted Device. Two types of checking are possible: [Symbol font/0xB7] Static eligibility check (SEC): a check based on the static capabilities of the Device and / or the eUICC (~a value that indicates whether the wireless device supports a particular wireless communication protocol). These capabilities could be retrieved based on the knowledge of the EID and the TAC. These eUICC capabilities MAY be acquired by various means: information contained in the EID itself, additional tables locally handled by the Operator or communication with an external entity like the EUM. Device capabilities can be retrieved by the Operator based on the TAC. This Static eligibility check is under the responsibility of the Operator; it MAY be done by the SM-DP+ on behalf of the Operator. The means to establish the compatibility of the Profile Type with a Device type and eUICC type is out of scope of this specification”; pg. 112, sect. 4.2, “During the Profile download and installation procedure, any Device Information provided by the LPA to the eUICC SHALL be signed by the eUICC, and then provided by the eUICC to the SM-DP+ for the purpose of Device eligibility check. The SM-DP+/Operator is free to use or ignore this information at their discretion. Device Information includes: [Symbol font/0xB7] Device type allocation code: TAC [Symbol font/0xB7] Device capabilities: The Device SHALL set all the capabilities it supports [Symbol font/0xB7] Radio access technologies, including release. [Symbol font/0xB7] Contactless: the SWP and HCI interfaces as well as the associated APIs [Symbol font/0xB7] Optional RSP functions supported: [Symbol font/0xB7] Update CRL on the eUICC [Symbol font/0xB7] IMEI (optional) … DeviceInfo ::= SEQUENCE { tac Octet4, deviceCapabilities DeviceCapabilities, imei Octet8 OPTIONAL } DeviceCapabilities ::= SEQUENCE { -- Highest fully supported release for each definition -- The device SHALL set all the capabilities it supports gsmSupportedRelease VersionType OPTIONAL, utranSupportedRelease VersionType OPTIONAL, cdma2000onexSupportedRelease VersionType OPTIONAL, cdma2000hrpdSupportedRelease VersionType OPTIONAL, cdma2000ehrpdSupportedRelease VersionType OPTIONAL, eutranSupportedRelease VersionType OPTIONAL, contactlessSupportedRelease VersionType OPTIONAL, rspCrlSupportedVersion VersionType OPTIONAL }”).  
	The combination of SGP22 and Yoon does not explicitly teach that the profile is an eSIM.
(pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.
	The combination does not explicitly teach that the wireless device supports a particular wireless protocol is the wireless device supports a fifth generation (5G) wireless communication protocol.
However, Namiranian teaches a wireless device supporting a fifth generation (5G) wireless communication protocol ([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon and Olaf in order to provide a system that is effective, efficient, easily manageable, easily integrable, and has consistent connectivity.

Regarding claim 17, SGP22 in view of Yoon, and further in view of Olaf teaches the MNO network-based server of claim 9, 
(SGP22 pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein all profiles including the second profile does not support 5G).
The combination does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon and Olaf in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.
	The combination does not explicitly teach that the first eSIM supports a 5G wireless communication protocol.
	However, Namiranian teaches an eSIM supporting a 5G wireless communication protocol ([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon and Olaf in order to provide a system that 

Regarding claim 20, SGP22 teaches an apparatus configured for operation in a wireless device, the apparatus comprising (pg. 19, sect. 2.1, Fig. 1, Device (~apparatus configured for operation in a wireless device) wirelessly communicating with SM-DP+ (~mobile network operator (MNO) network-based server); pg. 10, “A Mobile Network Operator or Mobile Virtual Network Operator; a company providing wireless cellular network services”): 
at least one processor communicatively coupled a memory storing instructions that, when executed by the at least one processor, cause the wireless device to perform a method that includes (pg. 19, sect. 2.1, Fig. 1, Device, comprises at least one processor communicatively coupled to a memory storing instructions that, when executed, perform a method that includes): 
sending, to a mobile network operator (MNO) network-based server, an authentication request including one or more identifiers and/or capabilities of the wireless device (Fig. 10, “[6] ESXX.InitiateAuthentication (eUICCChallenge, euiccinfor1, SM-XX address)”, wherein eUICC information contains UICC capabilities (see pg. 114, sect. 4.3); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~mobile network operator (MNO) network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”; pg. 56, sect. 3.1.2, “6. The LPAd (~included in wireless device) SHALL call the “ESXX.InitiateAuthentication” function (sections 5.6.1 and 5.8.1) with its input data including the euiccChallenge, euiccInfo1 and SM-XX Address. euiccInfo1 contains eUICCVerSupport (svn) (~information includes a specification version number (Svn) indicating supported capabilities of the eUICC), euiccCiPKldListForVerification and euiccCiPKIDListForsigning”); 
receiving, from the MNO network-based server, a profile selected from multiple profiles based on the one or more identifiers and/or capabilities of the wireless device (pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein the selection is based on the ICCID (~one or more identifiers) or the Profile Type), 
wherein the multiple profiles are generated by the MNO network-based server based on a profile identifier value (pg. 147, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~profile identifier value)”; pg. 31, sect. 2.5.3, “the Operator MAY request the SM-DP+ (~MNO network-based server) to create multiple Profiles in advance. In this case the SM-DP+ SHALL create the Profiles in bulk”; pg. 30, Fig. 4, describes profile generation process; pg. 30, sect. 2.5.2, Unprotected Profile Package (UPP) is generated by the SM-DP+ (~MNO network-based server), within the Profile Package generation function. The Profile Package Generation takes as input the profile specification established with the Operator and input data provided by the Operator”) and include a set of common profile configuration data (pg. 114, sect. 4.3, “eUICC information SHALL be generated by the eUICC … SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC”); and 
loading the profile into an embedded universal integrated circuit card (eUICC) of the wireless device (pg. 51, sect. 3.1.1.2, “1. … SM-DP+ is to be used for the Profile download, then the EID SHALL be present. One of the value ‘Profile Type’ or ‘ICCID’ SHALL be provided”; pg. 8, sect. 1.5, “Profile download which is set by an SM-DP+ on behalf of an Operator, to be processed by a specific eUICC”; pg. 30, Fig. 4, “LPA: Profile Package Delivery to eUICC”).  
	SGP22 does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).
 	The combination does not explicitly teach that the profile is an eSIM.
(pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.
	The combination does not explicitly teach that the capabilities of the wireless device indicates support for a fifth generation (5G) wireless communication protocol.
	However, Namiranian teaches capabilities of a wireless device indicating support for a fifth generation (5G) wireless communication protocol ([0008], “5G functionality information for storage in an eSIM”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon and Olaf in order to provide a system that is effective, efficient, easily manageable, easily integrable, and has consistent connectivity.

 	Regarding claim 21, SGP22, in view of Yoon, and further in view of Olaf, and further in view of Namiranian teaches the apparatus of claim 20, 
wherein the profile identifier value comprises an integrated circuit card identifier (ICCID) value (SGP22 pg. 147, “ICCID was provided as input data, the reservation SHALL use this value. Otherwise the reservation SHALL be done corresponding to the requested Profile Type with a value available in the SM-DP+’s inventory … SM-DP+ performs the ‘Profile generation (~eSIM generation)’ and ‘Profile protection’ steps, as described in section 2.5.3, for the Profile identified by its ICCID (~eSIM identifier value)”).  
	The combination of SGP22, Olaf, and Namiranian does not explicitly teach that the profile identifier value is an identical profile identifier value.
	However, Yoon further teaches having an identical profile identifier value ([0049], “profiles having the same ICCID (~identical profile identifier value), IMSI and K values prepared in the profile server”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yoon with the teaching of SGP22 as modified by Yoon, Olaf, and Namiranian in order to efficiently reuse a number resource allocated and making efficient the update of the system of a service provider in a communication system (Yoon [0019]).
 	The combination of SGP22, Yoon, and Namiranian does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the 

 	Regarding claim 22, SGP22, in view of Yoon, and further in view of Olaf, and further in view of Namiranian teaches the apparatus of claim 20, 
wherein the multiple profiles comprise a first profile and a second profile that do not support 5G wireless communication protocols (SGP22 pg. 147, sect. 5.3.1, “Note: The Operator can provide the ICCID and/or the Profile Type. In case where the Profile Type is provided, the SM-DP+ is free to select one of the Profiles that matches the Profile Type”, wherein all profiles including the second profile do not support 5G).  
The combination of SGP22, Yoon, and Namiranian does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon, Olaf, and Namiranian in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

	However, Namiranian further teaches an eSIM supporting a 5G wireless communication protocol ([0008], “5G functionality information for storage in an eSIM”; [0011], “5G MNO-specific functionality information stored in an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Namiranian with the teaching of SGP22 as modified by Yoon, Olaf, and Namiranian in order to provide a system that is effective, efficient, easily manageable, easily integrable, and has consistent connectivity.

 	Regarding claim 23, SGP22 in view of Yoon, further in view of Olaf, and further in view of Namiranian teaches the apparatus of claim 20, 
wherein the MNO network-based server comprises a subscription manager data preparation (SM-DP+) server (SGP22 pg. 19, sect. 2.1, Fig. 1, Device wirelessly communicating with SM-DP+ (~MNO network-based server); pg. 165, sect. 5.6.1, “function requests the SM-DP+ (~MNO network-based server) authentication. This is following the “GetEUICCChallenge” between the eUICC and the LPAd, where the LPAd retrieves material from the eUICC to be provided to the SM-DP+”).  

 	Regarding claim 24, SGP22 in view of Yoon, further in view of Olaf, and further in view of Namiranian teaches the apparatus of claim 20, 
(SGP22 pg. 114, sect. 4.3, “eUICC information SHALL be generated by the eUICC … [Symbol font/0xB7] Profile Package Version: Indicates the highest version number of the SIMalliance eUICC Profile Package: Interoperable Format Technical Specification [5] supported by the eUICC. [Symbol font/0xB7] SVN: Indicates the highest Specification Version Number of this specification supported by the eUICC. The SVN SHALL have the same three digit number as the highest supported specification version. Example of value: '2.0.0'. [Symbol font/0xB7] Firmware version: indicates the version information of the eUICC’s platform and the OS, defined as for the EID in SGP.02 [2]. This value is issuer specific. [Symbol font/0xB7] Available amount of non-volatile memory: Indicates the current total available memory for Profile download and installation. The value is expressed in bytes. [Symbol font/0xB7] UICC capabilities: Contains the UICC capabilities supported by the eUICC. [Symbol font/0xB7] Java card version: optional, indicates the latest version of ETSI TS 102 241 [53], if supported by the eUICC. [Symbol font/0xB7] GlobalPlatform version: optional, indicates the latest version of GlobalPlatform Card Specification [8] supported by the eUICC, if different from the one referenced in this specification. [Symbol font/0xB7] RSP capabilities: Contains the optional RSP capabilities supported by the eUICC. [Symbol font/0xB7] List of supported GSMA CI Key Identifiers (~cipher key) for RSP Server signature verification. [Symbol font/0xB7] List of GSMA CI Key Identifiers for which eUICC has a signed certificate that can be used for signature verification by the RSP Server. GSM Association Non-confidential Official Document SGP.22 - RSP Technical Specification V2.2 Page 115 of 264 [Symbol font/0xB7] Category: optional, indicates the eUICC category as described below”).  
The combination of SGP22, Yoon, and Namiranian does not explicitly teach that the profile is an eSIM.
	However, Olaf further teaches a profile that represent an eSIM (pg. 4, par. 1, “selected communication profile can be an eSIM profile or have the details of an eSIM profile”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olaf with the teaching of SGP22 as modified by Yoon, Olaf, and Namiranian in order to provide cost savings to users by enabling easier switching between carriers, simplifying regulatory compliance, and simplifying SIM logistics.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643